DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/21 has been entered.
 
Allowable Subject Matter
Claims 1, 3-4, 7-18 are allowed. 
The following is an examiner's statement of reasons for allowance: The Examiner agrees with the Applicant's Remarks filed on 5/10/21. 
Regarding independent claim 1, the prior art or record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations disclosing a plurality of first conductive pillars provided in and penetrating the middle layer, each of the first conductive pillars having two opposing ends flush with and exposed from the first side and the second side of the middle layer, respectively; a plurality of reinforcement layers bonded to the first side and the second side of the middle layer, a plurality of openings being formed in the reinforcement layers at places corresponding to 
Regarding independent claim 8, the prior art or record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations disclosing bonding a reinforcement layer to each of the first side and the second side of the middle layer via a respective one of the first insulating layers; forming a plurality of openings in the reinforcement layers at places corresponding to where the first conductive pillars are provided in the insulating middle layer; forming a respective one of the second insulating layers on the reinforcement layers and in the openings, wherein the first insulating layers and 316/542,569the second insulating layers form insulating portions covering the reinforcement layers; forming second conductive pillars in the insulating portions at places 
Regarding independent claim 13, the prior art or record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations disclosing bonding another reinforcement layer to the first side of the middle layer via another first insulating layer, and the another first insulating layer being filled into the openings for insulating the middle layer from the first conductive pillars; forming a plurality of openings in the reinforcement layers at places corresponding to where the first conductive pillars are provided on the middle layer; forming second insulating layers on the reinforcement layers and in the openings, wherein the first insulating layers and the second insulating layers form insulating portions covering the reinforcement layers; forming second conductive pillars in the insulating portions at places corresponding to where the openings are formed in the reinforcement layers, wherein each of the second conductive pillars has one end connected to one of the first conductive pillars and the other end exposed from a surface of a respective one of the insulating portions, such that the first conductive pillars and the second conductive pillars form conductive portions; and forming on the insulating portions a circuit portion electrically connected with the second conductive pillars of the conductive portions. None of the reference art of record discloses or renders obvious such a combination. 
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMOL H PATEL whose telephone number is (571)270-7833.  The examiner can normally be reached on 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIMOTHY THOMPSON can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMOL H PATEL/Examiner, Art Unit 2847                                                                                                                                                                                                        /HOA C NGUYEN/Primary Examiner, Art Unit 2847